Title: To Alexander Hamilton from William S. Smith, 11 March 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            New York March 11th. 1799.
          
          In compliance with your wishes expressed in your Letter of the 18th. Ulto. I have the honor of presenting a General return of the State of New York, with the Counties and Towns divided into two Grand-Divisions and Ten Sub-Divissions, specifying the beats of each Company recruiting for The Regiment.
          I shall be happy to find, that it meets with your approbation, and that the detention of your Letter on the subject will be considered as a sufficient appology, for not presenting the return before.
          I take the liberty of suggesting the propriety of obtaining from the War-office, as early as possible the Drums and Fifes intended for the Regt. or permission to procure them, a neatness and perfect uniformity in the construction of the Drums is very desireable, and an accordance of notes, in the Fifes, when used Regimentally will be pleasing, and may merit some attention in selecting them.
          If these articles are in store either here or at Philadelphia, (with the permission of the Secretary of War) I will make early arrangements to have such selected as will answer.
          It would be accomodating the Gentlemen of the Regiment, to be favoured with a supply of money, before they are required to enter upon the recruiting service, and it will be acknowledged as a favour, if you will please to suggest the necessity of the supply to The Secretary of War, and if he takes into consideration the expence the officers are necessarily exposed to, in supplying themselves in the first instance with military Dress, swords &c. I doubt not he will make some arrangements, to advance money to them on account of pay and Subsistance, that they may not be unnecessarily incommoded, by an advance from their private purses, to enable them to appear in that officer-like style, which I am pleased to find they are disposed to—I have the honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
          
        